Citation Nr: 1637198	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  15-19 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) under 38 U.S.C.A. § 1318 (West 2014).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968 and from November 1972 to August 1976.  The Veteran had service in the Republic of Vietnam from November 1966 to November 1967.  For his service, the Veteran was awarded a Purple Heart medal with 1st Oak Leaf Cluster and Bronze Star medal.  

The Veteran's first period of service was under honorable conditions; however his second period of service from November 1972 to August 1976 was under conditions other than honorable.  Accordingly, the Board may only consider whether service connection for the cause of the Veteran's death is warranted, to include under 38 U.S.C.A. § 1318, based on the Veteran's first period of service.

The Veteran died in September 2013.  The Appellant is the Veteran's surviving spouse.

These matters come before the Board of Veterans' Appeals (the Board) from an April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Thus, any future consideration of this case should take into account the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  The Veteran was not continuously rated as totally disabled due to his service-connected disabilities, or due to unemployability, for at least 10 years preceding his death; nor was a total evaluation continuously in effect since the date of his discharge from service and for at least five years immediately preceding his death; nor would he have been in receipt of such compensation in either case, but for clear and unmistakable error (CUE) in a prior decision which has not been established.

2.  The Veteran was not a former prisoner of war (POW).


CONCLUSION OF LAW

The criteria are not met for DIC pursuant to 38 U.S.C.A. § 1318.  38 U.S.C.A. §§ 1318, 7104 (West 2014); 38 C.F.R. §§ 3.22, 20.1106 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Appellant.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (2014); 38 C.F.R. § 3.159(b) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VCAA notice is not required in this instance because the issue presented under this claim is solely one of statutory interpretation.  Thus, the claim is barred as a matter of law, and/or cannot be substantiated as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

Relatedly, the Board acknowledges it is remanding the issue of entitlement to service connection for the cause of the Veteran's death for additional development, but rendering a decision on the issue of entitlement to DIC pursuant to 38 U.S.C.A. § 1318.  As this matter is solely a matter of statutory interpretation, the claim is not inextricably intertwined with the cause of death claim, and the Board may adjudicate it separately.

Analysis

Under 38 U.S.C.A. § 1318 (West 2014), VA death benefits may be paid to a deceased Veteran's surviving spouse in the same manner as if the Veteran's death is service-connected, even though the Veteran died of nonservice-connected causes, if the Veteran's death was not the result of his or her own willful misconduct and at the time of death, the Veteran was receiving, or was entitled to receive, compensation for service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; or was rated totally disabling continuously since a Veteran's release from active duty and for a period of not less than five years immediately preceding death; or was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the Veteran was a former prisoner of war who died after September 30, 1999.  The total rating may be either schedular or based upon unemployability.  38 U.S.C.A. § 1318 (West 2014).

In essence, the only possible ways to prevail on a claim for benefits under 38 U.S.C.A. § 1318 (West 2014) are: (1) to meet the statutory duration requirements for a total disability rating at the time of death; (2) to show that such requirements would have been met, but for clear and unmistakable error in a previous decision; or (3) to show that service department records in existence at the time of a prior VA decision that were not previously considered by VA provide a basis for reopening a claim finally decided during the Veteran's lifetime and for awarding a total service-connected disability rating retroactively.  See also 38 C.F.R. § 3.22 (2015).

Under the current version of 38 C.F.R. § 3.22 (2015), DIC benefits may not be awarded based on "hypothetical entitlement" for ten years preceding the Veteran's death, no matter when the claim was filed.  See Tarver v. Shinseki, 557 F.3d 1371, 1374-77 (Fed. Cir. 2009); Rodriguez v. Peake, 511 F.3d 1147, 1156 (Fed. Cir. 2008).

Based on the evidence of record, the Board finds that the requirements of 38 U.S.C.A. § 1318 (West 2014) for an award of DIC benefits are not met.  First, the Veteran did not meet the durational requirement for a total disability rating under 38 U.S.C.A. § 1318 (West 2014).  The Veteran was discharged from service in June 1968.  The Veteran was rated 100 percent disabled effective October 18, 2003; the Veteran died on September [redacted], 2013, twenty days short of 10 years.  As such, the Veteran was not rated totally disabled for a continuous period of at least 10 years immediately preceding his death; nor was his disability rated totally disabling continuously since his release from active duty and for a period of not less than five years immediately preceding death.  In addition, the Veteran was not a former prisoner of war.

Moreover, neither the Veteran (during his lifetime), nor the Appellant has reasonably raised a motion of clear and unmistakable error in any final rating action on file.  See Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002) (noting that any claim of CUE must be pled with specificity); Fugo v. Brown, 6 Vet. App. 40 (1993) (holding that a valid claim of CUE requires specific allegations of CUE).

Finally, the Board has considered whether there were service department records in existence at the time of a prior VA decision which were not previously considered by VA and which provide a basis for reopening a claim finally decided during the Veteran's lifetime and for awarding a total service-connected disability rating retroactively.  In this regard, the Board has identified no such records that establish that the Veteran was entitled to a total service-connected disability rating for the requisite time period.

Where the law is dispositive in a case, entitlement to the VA benefits sought must be denied due to the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, for the reasons discussed herein, the Appellant is not entitled to DIC benefits under 38 U.S.C.A. § 1318 (West 2014).  In denying this claim, the Board does not wish in any way to diminish the Veteran's service, and is highly sympathetic to the appellant's claim including the harsh results caused by the required strict application of the law.  However, the Board is without authority to grant the claim on an equitable basis and instead is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).


ORDER

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is denied.


REMAND

In DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit held that 38 U.S.C.A. § 5103A(a) does not always require the Secretary to assist the claimant in obtaining a medical opinion or examination for a Dependency and Indemnity Compensation (DIC) claim, but it does require VA to assist a claimant in obtaining such whenever it is necessary to substantiate the DIC claim.  The Federal Circuit Court added that there was no duty to provide a VA opinion in a DIC claim under 38 U.S.C.A. § 5103A(d) since this provision is explicitly limited to claims for disability compensation (service connection), which is defined as a monthly payment made by VA to a Veteran, and, therefore, does not pertain to a DIC claim.  Id.  But see Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) (holding that in the context of a DIC claim, the VA must also consider that 38 U.S.C. § 5103A(a) only excuses VA from making reasonable efforts to provide an examination when no reasonable possibility exists that such assistance would aid in substantiating the claim).  Nevertheless, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran's death certificate listed his cause of death as complications of liver cancer.  The Veteran previously filed a claim for service connection for liver cancer, which was denied in in an August 2012 rating decision.  

The Veteran was service-connected for the following disabilities at that time: posttraumatic stress disorder (PTSD); degenerative joint disease (DJD) of the spine; DJD of the right knee; left total knee replacement; sciatic neuropathy of the left lower extremity; left forearm scar; and right thigh scar.  The Veteran had a combined disability rating of 100 percent from October 18, 2003.  

Based on the evidence of record, VA obtained a medical opinion in April 2015.  The VA clinician addressed whether the Veteran's death was due to his chronic use of alcohol to cope with symptoms of PTSD.  He noted that the Veteran began abusing alcohol prior to service, and specifically denied an increase of alcohol intake after he served in combat or left the military.  He opined that the Veteran's alcohol abuse was less likely than not secondary to his PTSD, and was not a causative factor in the development of his liver cancer.  The clinician also opined that the major etiology factor of the Veteran's liver cancer was the Veteran's hepatitis C.  The Board notes that the Veteran's claim for hepatitis C was denied in July 2002.

Nevertheless, additional medical clarification is required as the clinician's opinion conflicts with other evidence of record.  Specifically, a February 1992 psychological evaluation noted that the Veteran experienced more problems with controlling his substance abuse after his discharge from the Army in 1968.  The clinician observed that the Veteran seemed to recognize that "his substance abuse developed, in part, as a means of calming his nerves and distancing himself from some of the troubling images" associated with his service in Vietnam.  Similarly, an October 1996 Social Survey stated that it appeared the Veteran went through a "rather dramatic" personality change between his first and second periods of service, which was likely related to his PTSD.  An August 1999 VA PTSD examination report indicated that the Veteran reported drinking more when he first returned from Vietnam.  Moreover, in a December 2011 VA Substance Abuse Treatment Program Note, the Veteran reported that he began drinking after high school and started drinking heavily while in the service, though he denied drinking more heavily after serving in the military.  However, the clinician did not reconcile his findings with this conflicting information.

Moreover, the Board observes that the clinician did not address whether the Veteran's liver cancer was directly related to service.  

Thus, on remand, an addendum medical opinion should be obtained.  38 U.S.C.A. § 5103A (West 2014).  In this regard, the clinician should reconcile his findings regarding the Veteran's alcohol use and PTSD with the evidence cited above.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  Expedited handling is requested.)

1.  Refer the claims file and a copy of this remand to the April 2015 clinician, or an appropriate substitute.  The physician is requested to opine on the following:

a)  Whether it is at least as likely as not (50 percent probability or more) that the Veteran's alcohol use was caused or aggravated by his service-connected PTSD, and if so, was his liver cancer caused or aggravated by alcohol use secondary to service-connected PTSD.  

b)  If so, whether it is at least as likely as not (50 percent probability or more) that his liver cancer was caused or aggravated by alcohol use secondary to service-connected PTSD.  

c)  Whether it is at least as likely as not (50 percent probability or more) that the Veteran's liver cancer, is related to service, to include the Veteran's presumed exposure to toxic herbicides while serving in Vietnam.  

The clinician should reconcile his or her findings regarding the Veteran's alcohol use and PTSD with the February 1992 psychological evaluation, October 1996 Social Survey, August 1999 VA PTSD examination report, and December 2011 VA Substance Abuse Treatment Program Note.  

The clinician is asked to explain fully the reasons behind any opinions offered.  The clinician is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the clinician's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  After the development requested above has been completed to the extent possible, review the record and readjudicate the Appellant's claim.  If the benefit sought on appeal remains denied, the Appellant should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


